DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nesbit et al (US 2019/0248600).
Nesbit et al disclose an end effector (200) for a robotic system (see paragraph [0001]), as illustrated in Figures 1-25, comprising an angle compensator (326) for a suction cup (328) to be attached thereon; a vacuum control valve (322) connected to and in fluid communication with the angle compensator; a vacuum generator (318) connected to and in fluid communication with the vacuum control valve; a level compensator (316) connected to and in fluid communication with the vacuum generator; an extension tube (308) connected to and in fluid communication with the level compensator; a vacuum sensor (1940) connected to the vacuum control valve and configured to measure vacuum in the vacuum control valve (determines the shape of each new work piece, and determines a pattern of valve assemblies to be turned on in order to pick up  the shape.  This information is passed on to group 2020 of actuators 2022, which dynamically reconfigure vacuum grippers 1600 into desired states.  – see paragraph 
controlled. – see paragraph [0032]). 
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Simaan, Tapia, Lee, Desjardien, and Boudreau are cited as being relevant art, because each prior art shows an end effector for a robotic system, further having an angle compensator for a suction cup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652